Citation Nr: 1140982	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-20 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypersensitivity pneumonitis. 

2.  Entitlement to service connection for tremor of the right hand. 

3.  Entitlement to service connection for a low back disorder. 

4.  Entitlement to service connection for Raynaud's phenomenon.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from November 1994 to July 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for tremor of the right hand, Raynaud's phenomenon and a low back disorder in a January 2006 rating decision and for hypersensitivity pneumonitis in a March 2007 rating decision.  This case was previously before the Board in October 2010 when it was remanded for further development.

The October 2010 Board remand noted that the Veteran had submitted a Notice of Disagreement (NOD) with the RO's January 2006 denial of service connection for toxic hepatitis and a fever of unknown origin as well as the March 2007 denial of service connection for pulmonary hypertension.  These matters were remanded for issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was issued in April 2011; however, the Veteran has not perfected an appeal as to these claims by filing a substantive appeal.  Consequently, these additional matters are not before the Board at this time.

The issues of entitlement to service connection for tremor of the right hand, a low back disorder, and Raynaud's phenomenon are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hypersensitivity pneumonitis noted during his period of active duty service was a self-limiting illness (without residuals); there is no competent evidence of hypersensitivity pneumonitis during the appeal period. 



CONCLUSION OF LAW

Service connection for hypersensitivity pneumonitis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication.  A September 2005 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a September 2008 letter also informed the Veteran of disability rating and effective date criteria.  A December 2008 statement of the case (SOC) and April 2011 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative had an opportunity to respond and to provide additional evidence.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  He has had ample opportunity to respond and supplement the record and has not alleged that notice in this case was less than adequate. 

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in October 2005 (with review of clinical records provided by Veteran only) and December 2006 (with claims file review).  The Board finds that cumulatively these examinations are adequate as they included a review of the Veteran's history and examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

Notably, the October 2010 Board remand instructed the RO to obtain any additional evidence for which the Veteran provided sufficient information, and, if needed, authorization.  The RO was specifically instructed to assist the Veteran in obtaining relevant records from Dr. Tomas, a private pulmonologist, and Liberty Regional Hospital.  In November 2010, the RO sent the Veteran a letter at his most recent address of record asking him to submit VA Form 21-4142, Authorization and Consent to Release Information to VA, for these treatment providers; he did not respond to this letter.  VA is unable to obtain these private treatment records without the releases from the Veteran.  

The duty to assist is not a one-way street.  A Veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Hence, the RO's actions have substantially complied with the October 2010 remand instructions with respect to the claim for service connection for hypersensitivity pneumonitis.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist as to this issue is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

The threshold requirement that must be met in order to establish a claim for service connection is that there must be competent evidence (a medical diagnosis) of a current disability (or one that existed on or after the date of application for service connection).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran contends that he is entitled to service connection for hypersensitivity pneumonitis because it is "clearly listed in [his] medical records" from Michael Gray, M.D.  However, the evidence of record does not show that the Veteran has had hypersensitivity pneumonitis at any time during the appeal period.  

Private treatment records during the Veteran's period of active duty service include clinical records from Dr. Gray.  These records include problem lists, dated in April 2004 and September 2004, which note mixed mold mycotoxicosis with features of hypersensitivity penumonitis (the October 2010 Board decision included a denial of service connection for mixed mold mycotoxicosis).  However, additional clinical records during the Veteran's period of active duty service, including from the Division of Environmental and Occupational Health Sciences (which reflect review of clinical records from Dr. Gray), do not include findings of hypersensitivity pneumonitis.  Thus, it is unclear whether hypersensitivity pneumonitis is an accurate diagnosis of the Veteran's symptoms during his period of active duty service.  

The October 2005 report of VA examination notes that Dr. Gray had diagnosed the Veterna's symptoms as hypersensitivity pneumonitis and the Veteran stated that "he was treated with antibiotics long term with resolution of those symptoms."  The examiner could not confirm or deny the diagnosis.

A December 2006 VA examination report reflects review of the Veteran's clinical records, including March 2003, January 2004 and February 2004 chest X-rays; computed tomography (CT) scans of the chest in August 2003, February 2004, and February 2005; and January 2004 bronchoscopy.  Based on this review and examination of the Veteran, a diagnosis of hypersensitivity pneumonitis was not provided and the examiner opined that there was "no concrete evidence of pneumonitis."  [Notably, on the basis of this VA examination report, which diagnosed the Veteran's respiratory symptoms as restrictive lung disease and allergic rhinitis since service, service connection for restrictive lung disease (claimed as asthma and small airway obstruction) and allergic rhinitis associated with sinusitis and seasonal allergies was granted in a November 2008 rating decision.]

Post-service VA and private clinical records are also silent with respect to findings of hypersensitivity pneumonitis.  

Accordingly, notwithstanding the question of a diagnosis of hypersensitivity pneumonitis during his period of active duty service, the Board finds that the Veteran's claim must be denied because there is no evidence that he has had hypersensitivity pneumonitis at any time since he filed his July 2005 claim for service connection.  In addition, neither the VA examination reports nor the post-service clinical records show a diagnosis of hypersensitivity pneumonitis and, during his October 2005 VA examination, the Veteran stated that he was treated with antibiotics long term with resolution" of the symptoms of hypersensitivity pneumonitis.  

In this regard, it is noted that in considering the question of whether there is a current disability for purposes of a claim for service connection (and whether there is competent evidence to warrant an examination under 38 U.S.C.A. § 5103A(d)), the Board must consider lay testimony, which can be competent as to some matters of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Significantly, however, neither the statements of the Veteran nor his representative report a contemporaneous diagnosis of hypersensitivity pneumonitis or describe symptoms at the time that support a later diagnosis by a medical professional.  Moreover, in his April 2007 statement, the Veteran refers to the medical records of Dr. Gray as "clearly" listing his condition.  However, the Veteran provides no statements regarding contemporaneous symptoms or treatment and did not respond to the November 2010 request for authorization to obtain additional private clinical records.  Finally, to the extent that the Veteran or his attorney assert that he has hypersensitivity pneumonitis in the absence of a medical diagnosis of this disease, because the matter of a diagnosis of hypersensitivity pneumonitis is a complex medical question, the Veteran and his representative are not competent to provide probative evidence in this matter by their own opinions.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir, 2007).

In sum, there is no competent evidence that the Veteran has had hypersensitivity pneumonitis since he filed his July 2005 claim for service connection.  Thus, he has failed to establish an essential element of his claim for service connection for this disability.  Accordingly, the claim must be denied.


ORDER

Service connection for hypersensitivity pneumonitis is denied.


REMAND

Pursuant to the October 2010 Board remand, the Veteran was afforded a VA spine examination in March 2011.  An X-ray study showed minimal narrowing of the posterior portion of the L4-L5 disc space and mild to moderate narrowing of the L5-L6 and L6-S1 disc spaces, minimal multilevel hypertrophic osteophytic vertebral body endplate spurring, and Grade - I retrolisthesis of L5 on L6.  Notwithstanding such X-ray findings, the diagnosis was "normal lumbosacral spine."  In addition, the opinion regarding the back notes that the Veteran has a back disorder that is causing his pain in the form of bone spurs, which "are simply indications of a degeneration of the spine secondary to the aging process" and not caused by an injury or trauma.  The examiner does not explain the inconsistency between the X-ray findings of disc space narrowing and bone spurs and diagnosis of "normal lumbosacral spine" or provide an opinion as to the etiology of the disc space narrowing.  Thus, the Board finds such opinion to be inadequate, and additional development is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide an examination, even if not required to do so, an adequate one must be produced).

In this regard, it is noted that arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Also pursuant to the October 2010 Board remand, the Veteran was afforded VA examinations for tremor of the right hand and Raynaud's phenomenon.  The examiner reviewed the claims file, examined the Veteran, provided a diagnosis of "normal right hand no tremors," and opined that right hand tremors and Raynaud's phenomenon are not related to service because the Veteran had a normal examination and he was not treated for Raynaud's disease during service.  However, in providing these opinions, the examiner did not note the findings of Raynaud's phenomenon and right hand tremors in the STRs, explain the apparent inconsistency between the current findings and the STR findings and/or provide a rationale for her disagreement with the STR findings.  Thus, this examination is also inadequate for rating purposes.  See Barr, supra.  

Given the foregoing, the Board finds that there has not been compliance with the October 2010 Board remand instructions.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the claims file to the VA examiner who conducted the March 2011 examination for an addendum to the examination report.  The examiner must note in the examination report that she had an opportunity to review the claims file, including the extensive STRs.  Based on that review, the examiner should opine as to the following:  

a)  Regarding the back, please identify (by medical diagnosis) each of the Veteran's back disability entities. 

b)  For each diagnosed disability entity of the back, what is the most likely etiology for such disability?  Specifically, is it at least as likely as not (a 50 percent or greater probability) that each disability is due to the Veteran's activities in service?  The examiner should also opine as to whether any diagnosed arthritis of the spine had its onset in the first post-service year.  The discussion of rationale for the opinion offered should include explanation as to why the disability is attributed to the etiology specified, with citation to clinical findings and or medical texts, as appropriate.

c)  Regarding the tremor of the right hand and Raynaud's phenomenon, please note the findings of Raynaud's phenomenon and right hand tremors in the STRs, comment on the current findings in contrast with the STR findings and/or provide a rationale for any disagreement with the STR findings.  

A complete rationale for any opinion expressed should be provided.  However, if an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.

If, for whatever reason, the March 2011 VA examiner is unavailable to provide these additional opinions, have another appropriate examiner make these necessary determinations.  In the event of this latter situation, the new examiner may schedule another examination of the Veteran in the event that he or she deems it necessary to do so.  

2.  The RO should read the medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all the questions posed are not answered. 

3.  The RO should then readjudicate the claims in light of this and any other additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




__________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


